
	
		I
		112th CONGRESS
		1st Session
		H. R. 737
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2011
			Mr. Akin introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To terminate the Paul S. Sarbanes Transit in Parks
		  Program, and for other purposes.
	
	
		1.Termination of Paul S.
			 Sarbanes Transit in Parks Program
			(a)RepealsSection 5320 of title 49, United States
			 Code, and the item relating to section 5320 in the analysis for chapter 53 of
			 such title, are repealed.
			(b)Effect of
			 termination on expenditure of funds already receivedThis section
			 may not be construed to prevent the expenditure of any funds received under
			 section 5320 of title 49, United States Code, before the date of enactment of
			 this Act. Such funds shall be subject to the laws and regulations that would
			 have applied to the funds if this section had not been enacted.
			
